Citation Nr: 0830895	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant timely filed a substantive appeal to an 
August 2003 rating decision that denied service connection 
for residuals of radiation therapy for service-connected non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The appellant had active service from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied service connection for (1) post-traumatic stress 
disorder ("PTSD") and (2) residuals of radiation therapy 
for service-connected non-Hodgkin's lymphoma.  

The Board observes for the record that the appellant appealed 
the denial of his PTSD claim to the Board; and this claim was 
subsequently remanded to the RO for additional development. 
See September 2005 Board decision.  The Board determined at 
that time, for reasons discussed below, that the appellant 
had submitted a notice of disagreement in terms of his claim 
of entitlement to service connection for residuals of 
radiation therapy.  As such, the Board directed the RO to 
provide the appellant with a statement of the case in regards 
to this service connection claim, as well as notice of the 
need and the appropriate time frame in which to file a 
substantive appeal to perfect his appeal as to this issue.  

A review of the current record reveals that the RO has 
completed the actions requested by the Board.  In doing so, 
the RO granted the appellant service connection for PTSD. 
November 2007 rating decision.  As such, that issue is no 
longer on appeal before the Board.  




FINDINGS OF FACT

1.  The appellant was notified by VA on August 28, 2003 that 
entitlement to 
service connection for the residuals of radiation therapy for 
service-connected non-Hodgkin's lymphoma was denied.  

2.  The appellant's notice of disagreement ("NOD") to the 
denial of his service connection claim for the residuals of 
radiation therapy was determined by the Board to have been 
received by VA on either September 9, 2003 or March 26, 2004.  

3.  The RO issued a statement of the case ("SOC") on 
December 17, 2007, pertaining to the appellant's service 
connection claim for the residuals of radiation therapy.  

4.  A substantive appeal to the August 2003 rating decision 
that denied the appellant's service connection claim for the 
residuals of radiation therapy was not received by the RO 
within one year from the date that notification of the August 
2003 rating decision was mailed to the appellant or within 
sixty days from the date that notification of the appellant's 
SOC was mailed to him.

5.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.  


CONCLUSION OF LAW

The appellant did not timely perfect an appeal as to the 
issue of entitlement to service connection for the residuals 
of radiation therapy for service-connected 
non-Hodgkin's lymphoma; thus, the Board has no jurisdiction 
to consider this issue and it is dismissed. 38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 ("VCAA") that 
became law in November 2000 and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
does not apply in the instant case.  At issue in this case is 
the timeliness of the appellant's substantive appeal in the 
matter of his claim of entitlement to service connection for 
the residuals of radiation therapy for service-connected non-
Hodgkin's lymphoma that had been denied in the rating 
decision on appeal.  The fact that the appellant did not 
submit a substantive appeal after receipt of the December 
2007 SOC in this case is not in dispute.  The United States 
Court of Appeals for Veterans Claims (the "Court") has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  

B.  Law and Analysis

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

Appellate review is initiated by the filing of an NOD, and is 
completed by the filing of a substantive appeal after an SOC 
has been furnished. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201.  In order to perfect an appeal to the Board, 
a claimant must file a substantive appeal, which consists of 
a properly completed VA Form 9 or correspondence containing 
the necessary information. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.  



In terms of time frames, the Board observes that the NOD must 
be filed within one year from the date that the RO mails 
notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter. See 38 C.F.R. § 20.302(a).  The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  Jurisdiction over an issue 
does not vest in the Board until an appeal to the Board has 
been properly perfected by the timely filing of an adequate 
substantive appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As set forth in the Introduction above and discussed in the 
Board's September 2005 decision, the appellant's claim of 
entitlement to service connection for residuals of radiation 
therapy was not initially viewed by the RO as being an issue 
on appeal.  A review of the record reveals that the appellant 
originally filed this claim in October 2002, and that the RO 
denied the claim in the August 2003 rating decision that also 
denied service connection for PTSD.  Thereafter, the 
appellant submitted a specific notice of disagreement as to 
the denial of his PTSD claim; and the RO prepared an SOC 
exclusive to this issue. See March 2004 statement in support; 
February 2005 statement of the Case; March 2005 Supplemental 
Statement of the Case.  The appellant then submitted a 
substantive appeal in March 2005 in which he indicated that 
he wanted to appeal "all of the issues listed on the 
statement of the case." See March 2005 VA Form 9.  He also 
attached to his substantive appeal a statement in which he 
reported his disagreement as to two issues: (1) the denial of 
service connection for PTSD and (2) the "lack of a decision 
for 
secondary effects of both radiation treatment and surgery for 
NHL (non-Hodgkin's lymphoma). Id.  Subsequently, the RO 
referred the appellant's PTSD claim to the Board for review.      

The appellant testified before the Board in July 2005, during 
which time he relayed his belief that his claim of 
entitlement to service connection for the residuals of 
radiation treatment was also on appeal.  In subsequently 
reviewing the claims file, the Board determined (as mentioned 
above), that certain correspondence contained in the record 
could be reasonably interpreted as a timely notice of 
disagreement with the RO's August 2003 decision to deny the 
appellant's secondary service connection claim. September 
2005 Board decision, p. 4.  As such, the Board remanded the 
claim for the issuance of an SOC, to include notification to 
the appellant of the need, and the appropriate time period, 
in which to file a substantive appeal to perfect the 
appellant's appeal on this issue. Id., pgs. 4, 7; Manlincon 
v. West, 12 Vet. App. 238 (1999).  

A review of the record on appeal reveals that the RO issued 
the appellant an SOC pertaining to his service connection 
claim for residuals of radiation therapy in December 2007.  
Attached to the December 2007 SOC was a cover letter 
addressed to the appellant that informed the appellant of his 
appellate rights in regards to the August 2003 rating 
decision, the need to submit a formal appeal, and the 
applicable time frames pertinent to filing a formal appeal. 
See December 2007 letter from the RO to the appellant.  The 
letter went on to state that the appellant should use an 
enclosed VA Form 9 to address (1) the benefit he wanted, (2) 
the facts of the SOC with which he disagreed and (3) the 
errors that the appellant believed had been made by the RO.  
The letter also stated that the appellant had to file his 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter attached to the August 2003 rating 
decision.  In bold, the letter stated "if we do not hear 
from you within this period, we will close your case."  
Unfortunately, the RO received no response to the December 
2007 notice.  The appellant's claims file was then returned 
to the Board.  

In May 2008, the Board notified the appellant of the 
jurisdictional question at issue and the need to consider 
whether he filed a substantive appeal to perfect his appeal. 
See May 2008 letter addressed to the appellant.  In doing so, 
the Board provided the appellant with an explanation of what 
constituted a substantive appeal and the time period in which 
it must be provided. Id.  It also requested that the 
appellant submit any additional evidence or argument he had 
in support of his claim; and/or complete a substantive appeal 
response form attached to the May 2008 letter for 
consideration by the Board.  In July 2008, the appellant 
responded to the Board's letter with a statement and copies 
of evidence already contained in the claims file that 
included the March 2005 PTSD substantive appeal form.  In 
doing so, the appellant argued that the March 2005 form, in 
conjunction with the medical evidence of record documenting 
chronic treatment for residuals of radiation treatment, 
equated to the filing of a substantive appeal to his service 
connection claim for residuals of radiation therapy.  

Unfortunately for the appellant, VA regulations provide that 
a substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  In this case, a 
substantive appeal was not timely filed following issuance of 
the December 2007 SOC on the specific issue under 
consideration despite the fact that the appellant was placed 
on notice of the need to file such an appeal in the Board's 
September 2005 remand and by the RO's December 2007 letter.  
Because the appellant did not file a substantive appeal, the 
Board lacks jurisdiction to adjudicate the issue on the 
merits. See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302.


In conclusion, because the Board lacks jurisdiction to 
adjudicate the appellant's claim, his appeal as to this claim 
is dismissed. See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations].


ORDER

The appellant's appeal as to the issue of entitlement to 
service connection for the residuals of radiation therapy for 
service-connected non-Hodgkin's lymphoma is 
dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


